DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12-14 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a nozzle defined by a cylindrical sidewall extending from and in fluid communication with the bonnet and the core”. This limitation is unclear since it suggests that the nozzle extends from the bonnet and the core. The nozzle is understood to extend from the bonnet but not the core. Therefore, the claim needs to be clarified.
Claim 12 recites “a seal” as a specific structure in addition to the nozzle, but also recites “the nozzle having a cylindrical sidewall configured for creating the seal”. It is unclear whether the seal is a separate component or a part of the nozzle. It is interpreted that the seal is a part of the nozzle.
Claims 2-7,13-14 and 21-28 are rejected for the incorporation of the above due to their dependency on claims 1 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 12-14, 18 and 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hettrich (US 8,631,859).
In regards to claim 1, Hettrich discloses
A radiator arrangement (Fig.7) comprising:
a sectional radiator including a core (10) and a bonnet (70);
a nozzle (96) defined by a cylindrical sidewall extending from and in fluid communication with the bonnet and the core, the nozzle configured for creating a seal within an opening in a radiator tank at an interface between the nozzle and the opening of the radiator tank (Figs.7-9); and
a corrosion-resistant material (80, 84) provided about at least a portion of the cylindrical sidewall of the nozzle.
In regards to claim 2, Hettrich discloses a retaining compound (90) for preventing an ingress of coolant at the seal.
In regards to claim 3, Hettrich discloses that the retaining compound is configured to prevent the ingress of the coolant between the bonnet and the radiator tank (Fig.7).
In regards to claim 4, Hettrich discloses that the retaining compound is configured to prevent the ingress of the coolant between the nozzle and the corrosion-resistant material (Fig.7).
In regards to claim 5, Hettrich discloses that the retaining compound comprises a methacrylate ester-retaining compound (col.7 lines 52-54, the material disclosed in elastomeric, which is similar to the claimed compound).
In regards to claim 7, Hettrich discloses that the corrosion-resistant material comprises a sleeve that includes brass (col.7 lines 46-47).
In regards to claim 12, Hettrich discloses
A method comprising:
providing a sectional radiator (Fig.7) including a core (10), a bonnet (70), a seal (cylindrical sidewall of the nozzle 96), and a nozzle (96), the nozzle extending from and in fluid communication with the bonnet and the core, the nozzle having a cylindrical sidewall configured for creating the seal within an opening in a radiator tank (Fig.7); and
providing a corrosion-resistant surface (85, 84) about at least a portion of the cylindrical sidewall of the nozzle.
In regards to claim 13, Hettrich discloses applying a retaining compound (90) to the seal, the retaining compound configured for preventing an ingress of coolant at the seal.
In regards to claim 14, Hettrich discloses that providing the sectional radiator and providing the corrosion-resistant surface comprise one or more of:
providing the nozzle and the bonnet that include aluminum,
providing the corrosion-resistant material that includes brass (col.7 lines 46-47), or
providing the retaining compound that includes a methacrylate ester-retaining compound.
In regards to claim 18, Hettrich discloses
A method comprising:
providing a corrosion-resistant surface (Fig.7, 80, 84) about at least a portion of a cylindrical sidewall of a nozzle (96) of a sectional radiator (Fig.7).
In regards to claim 21, Hettrich discloses that the corrosion-resistant material comprises a sleeve fitted about the at least the portion of the cylindrical sidewall of the nozzle (Fig.7).
In regards to claim 22, Hettrich discloses that the sleeve includes a flared flange at a first end to fit the sleeve onto the bonnet such that the flared flange is positioned adjacent to the bonnet (Fig.7).
In regards to claim 23, Hettrich discloses that the sleeve has a predetermined diameter that creates an interference fit with the nozzle (Fig.7).
In regards to claim 24, Hettrich discloses that the seal comprises a grommet or a nitrile seal (Fig.7, seal 90 is a grommet).
In regards to claim 25, Hettrich discloses that providing the corrosion-resistant material forms a sleeve about the at least the portion of the cylindrical sidewall of the nozzle (Fig.7).
In regards to claim 26, Hettrich discloses that the sleeve that is formed includes a flared flange at a first end to aid in fitting the sleeve onto the bonnet such that the flared flange is positioned adjacent to the bonnet, the sleeve further including an internal lip located at a second end opposite to the flared flange located at the first end (Fig.7).
In regards to claim 27, Hettrich discloses that the sleeve includes brass (col.7 lines 46-47).
In regards to claim 28, Hettrich discloses that the sleeve is provided with a predetermined diameter to create an interference fit with the nozzle (Fig.7).
In regards to claim 29, Hettrich discloses applying a retaining compound (90) to a seal of the nozzle, the retaining compound configured for preventing an ingress of coolant at the seal.
In regards to claim 30, Hettrich discloses that the retaining compound is applied to a grommet or a nitrile seal as the seal (Fig.7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hettrich alone.
In regards to claim 6, Hettrich does not disclose that the nozzle and the bonnet include aluminum.
	However, Hettrich teaches aluminum headers (col.1 lines 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hettrich’s nozzle and bonnet to include aluminum as similarly taught with respect to combined aluminum and plastic tanks depending on the desired or available materials.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/             Examiner, Art Unit 3763